DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites restraining the wing(s) in the stowed position by a triggering mechanism that spring loads the wing towards the deployed position. However, it is unclear how a device may be prevented from deploying (“restrained”) by a device that biases the wing(s) toward deployment, as these are opposing actions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanucci et al. (US 2010/0012774).

Regarding independent claim 1:
Fanucci discloses a method of delivering cargo comprising:
provisioning an unmanned supply vehicle (12) with a cargo payload (e.g. [0019], [0023], [0027]), the aircraft comprising a guidance control system (autopilot; [0019]; [0021]);
uploading a landing location to the guidance control system ([0021]);
transporting the aircraft to a deployment location, jettisoning the aircraft ([[0020]-[0021]) and moving at least one wing (18 and/or 20) between stowed and deployed positions (as seen in Figs 1 and 2; [0020]).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Fanucci discloses the provisioning comprising placing cargo items in a fuselage of the aircraft (e.g. [0019], [0023], [0027]).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Fanucci discloses the supply aircraft as expendable (this is simply intended use, as any device may be discarded or destroyed at any time; however, it is further noted that [0003] indicates reusable and expendable UAVs are known).

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Fanucci discloses pivoting the wings ([0005]).

Regarding claims 7 and 8:
The discussion above regarding claim 1 is relied upon.
As best understood, Fanucci discloses retraining the wings in the stowed position by a triggering mechanism that spring loads the wings toward deployment, and automatically deploying the wings upon sensing the aircraft has been jettisoned ([0021]-[0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanucci et al. (‘774).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Fanucci discloses an autonomous aircraft with uploaded coordinates ([0021]), but does not specifically disclose GPS coordinates.
The examiner takes Official Notice that GPS location information is extremely well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Fanucci to use GPS coordinates as the examiner takes Official Notice that GPS location information is extremely well-known in the art, for the predictable advantage of providing highly accurate satellite-confirmed location information, to ensure proper and precise delivery of the payload(s).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Fanucci discloses wings and control via the guidance system, but does not disclose controlling actuators to move flight control surfaces using the guidance system.
The examiner takes Official Notice that controlling actuators for flight control surfaces is well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Fanucci to control actuators for flight control surfaces as the examiner takes Official Notice that controlling actuators for flight control surfaces is well-known in the art, for the predictable advantage of providing steering control for the vehicle (e.g. control of roll, pitch, and/or yaw) to ensure accurate delivery to the desired location.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10 232 938 in view of Fanucci et al. (774). 
The patented claims provide for the specific supply aircraft, e.g. cargo container with deployable wings attached to a lid, but does not disclose the method of delivery the cargo to a supply location. Fanucci teaches such a method, as generally noted above, for the predictable advantage of delivering cargo as desired (e.g. [0023]), with the specific type of mothership (rotorcraft or fixed-wing) being functionally equivalent options known in the art.

Allowable Subject Matter
Claims 9-22 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose providing cargo into a UAV having pivoting wings attached to a detachable lid/a detachable lid comprising pivoting wings, in combination with the other limitations of the claim(s). As seen in e.g. Fanucci et al. (‘774), the wings are generally separate from any provided lid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619